DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed January 20, 2021, fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-17 and 21-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao et al. (US 2019/0091489; hereinafter Xiao).

Regarding claim 12, Xiao discloses a multileaf (20) collimator (title), comprising: a plurality of beam-blocking leaves arranged side by side in a first bank (half of 100); a plurality of beam-blocking leaves arranged side by side in a second bank (other half of 100) opposite to the first bank, wherein at least one of the plurality of beam-blocking leaves in the first bank is provided with a first through-hole (60) configured to allow a radiation beam to pass through for radiosurgery (fig. 3; and abstract).

Regarding claim 13, Xiao discloses wherein the first through-hole has a generally truncated cone shape or cylindrical shape (60).

Regarding claim 14, Xiao discloses wherein at least one of the plurality of beam-blocking leaves in the second bank (other half of 100) is provided with a second through-hole (fig. 1:60 on left) configured to allow a radiation beam to pass through for radiosurgery (abstract), wherein the second through-hole (fig. 1:60 on left) has a size different from a size of the first through-hole (fig. 1:60 on right).

Regarding claim 15, Xiao discloses wherein the at least one of the plurality of beam-blocking leaves is disposed in or proximate to a middle of the plurality of beam-blocking leaves (fig. 1:20 in the middle) in the first bank to facilitate alignment of the first through-hole (fig. 1:60 on the right) with a beam's central axis when in use (fig. 3).

Regarding claim 16, Xiao discloses wherein the at least one of the plurality of beam-blocking leaves in the first bank (fig. 1; middle 20 on the right bank) is further provided with a second through-hole 

Regarding claim 17, Xiao discloses wherein the first through-hole has a diameter (60) projected an isocenter plane suitable for SRS (fig. 4; abstract).

Regarding claim 21, Xiao discloses wherein the at least one of the plurality of beam-blocking leaves in the first bank (fig. 1; middle 20 on the right bank) provided with the first through-hole (60) and the at least one of the plurality of beam-blocking leaves in the second bank (fig. 1; middle 20 on the left bank) provided with the second through-hole (60) are paired and longitudinally movable relative to each other (fig. 1).

Regarding claim 22, Xiao discloses wherein the at least one of the plurality of beam-blocking leaves in the first bank (fig. 1; middle 20 on the right bank) provided with the first through-hole (60) is disposed in or proximate to a middle of the plurality of beam-blocking leaves in the first bank (fig. 1; right bank), and the at least one of the plurality of beam-blocking leaves in the second bank (fig. 1; middle 20 on the left bank) provided with the second through-hole (60) is disposed in or proximate to a middle of the plurality of beam-blocking leaves in the second bank (fig. 1; left bank).

Regarding claim 23, Xiao discloses wherein the first through-hole has a generally truncated cone shape or cylindrical shape (60).

Regarding claim 24, Xiao discloses wherein the second through-hole has a generally truncated cone shape or cylindrical shape (60).

Regarding claim 25, Xiao discloses wherein the second through-hole has a diameter (60) projected an isocenter plane suitable for SRS (fig. 4; abstract).

Regarding claim 26, Xiao discloses wherein the at least one of the plurality of beam-blocking leaves in the first bank (fig. 1; middle 20 on the right bank) provided with the first through-hole (60) and the at least one of the plurality of beam-blocking leaves in the second bank (fig. 1; middle 20 on the left bank) provided with the second through-hole (60) are unpaired (due to different sizes).

Regarding claim 27, Xiao discloses wherein the first through-hole has a generally truncated cone shape or cylindrical shape (60).

Regarding claim 28, Xiao discloses wherein the first through-hole has a diameter (60) projected an isocenter plane suitable for SRS (fig. 4; abstract).

Regarding claim 29, Xiao discloses wherein the second through-hole has a generally truncated cone shape or cylindrical shape (60).

Regarding claim 30, Xiao discloses wherein the second through-hole has a diameter (60) projected an isocenter plane suitable for SRS (fig. 4; abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao as applied to claim 12 above, and further in view of Wang et al. (US 2021/0093892; hereinafter Wang).

Regarding claim 31, Xiao discloses claim 12. Xiao further discloses wherein at least one of the plurality of beam-blocking leaves in the first bank (fig. 1; middle 20 on the right bank)  is provided with a second through-hole (60) configured to allow a radiation beam to pass through for radiosurgery, wherein the first through-hole and the second through-hole are provided in a beam-blocking leaf in the first bank (fig. 1; right bank), and wherein the multileaf collimator comprises different beam-blocking leaves (i.e., sets) in different rows (fig. 1).
However, Xiao fails to disclose holes in different sets.
Wang teaches holes in different sets (fig. 2). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Xiao with the teaching of Wang, since one would have been motivated to make such a modification for easier non-coplanar irradiation (Wang: figs. 1-2) Furthermore, such a modification would have only involved the rearrangement of parts of an invention which involves only routine skill in the art. 
Additionally, since the Examiner finds that the prior art (i.e., Xiao) contained a “base” upon which the claimed invention can be seen as an “improvement”, and since the Examiner finds that the prior art (i.e., Wang) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 
	
Regarding claim 32, Xiao discloses wherein the at least one of the plurality of beam-blocking leaves (fig. 1; middle 20 on the right bank) provided with the first through-hole (60) is disposed in or proximate to a middle of the plurality of beam-blocking leaves in the first bank (fig. 1; right bank).

Regarding claim 33, Xiao discloses wherein the first through-hole has a generally truncated cone shape or cylindrical shape (60), and a diameter projected an isocenter plane suitable for SRS (fig. 4; abstract).

Regarding claim 34, Xiao discloses wherein the second through-hole has a generally truncated cone shape or cylindrical shape (60), and a diameter projected an isocenter plane suitable for SRS (fig. 4; abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884